THE COURT.
[1] Petition for a writ of mandamus to compel the county clerk of the city and county of San Francisco to pay petitioner a certain sum of money, together with exemplary damages, for issuing a certain execution in an action in which petitioner was a party. It is also prayed that the writ of execution referred to be annulled and set aside. Petitioner has a complete remedy in an action at law, if any exists, for the relief which he here seeks. The application is therefore denied. *Page 468